                            UN ITED STA TES D ISTR ICT COU RT
                            SOUTHERN DISTRICT OF FLORIDA

                      CaseN o.9:l7-ev-8lz6l-D im itrouleasN adhe= an

A ll--
     fag Corp.,
                                                         FILED BY                   D.C.
                     Plaintiftl
VS.
                                                                02T 12 2219
CheckpointSystems,Inc.,                                        ANGELA E.NOBLE
                                                               CLERK U S DISI CX
                                                               s,o.oFF'LA.-w.I
                                                                             :tB.    .
                     Defendant.
                                                    /

      ORDER DENYING PLAINTIFF'S EXPEDITED M OTION TO COM PEL (DE 2591

        THIS CAUSE isbeforetheCourtonPlaintiffAll--fagCorp.'sExpeditedM otion to Com pel

DocumentsW ithheld/asPrivilegedandNotDisclosed on aPrivilegeLog yDE 2591.Thismatler
wasreferredtotheundersignedbyUnitedStatesDistrictJudgeW illiam P.Dimitrouleas.gDE 511.
ThemotionwastiledonOctober4,2019,andtheCourtexpeditedbriefingofthemotion.(DE 2612.
The m otion is now fully briefed.See D Es 259,274,276,277,280.Thus,the m otion is ripe for

review.Forthereasonssetforthbelow,theCourtDENIESthemotion (DE 2591.
                                         1.Background

        As stated in recent Orders,see DEs 263,265,276,the Courtis extrem ely frustrated and

disappointed by the parties' discovery conduct throughoutthis case.Even though the discovery

cutoff date was September 18,2019,and even though substantive m otions are due tomorrow,

October 11,2019,thisCourthas had to putaside othercases and m attersin an effortto resolve the

num erous and repeated discovery-related disputes which have arisen throughout tltis litigation.
                                                                                    ,



Even w ithin the past severalw eeks- after the Septem ber 18,2019,discovery cutoff date- this

Courthas had to issue a plethora ofsubstantive and procedlzraldiscovery-related orders based on

last-m inutem otionsfiledby theparties.Thisisnothow thediscoveryprocessissupposed to work.
       Substantivem otionsare duetom orrow ,O ctober 11,2019,and yet,despitethe extensive and

time-consumingjudiciallabortheCotu'thasalready devoted tothiscase,therestillremainsone
pending discovery-related m otion, that is, Plaintiff All-Tag's Expedited M otion to Com pel

DocumentsW ithheld asPrivileged andNotDisclosedonaPrivilegeLoggDE 2591,tiledOctober
4,2019.In lightofthe proceduralstatusofthis case,the Courtexpedited briefing on this m otion

(DE 2611,andtheCourthasnow hadanopporttmitytocarefullyreview Defendant'sResponse(DE
            I
274jfiledOctober8,2019,Plaintiff'sReply (DE 2771filedOctober9,2019,andPlaintiff'ssealed
ExhibitA (DE 2802toitsreply,filedOctober10,2019.
       W ith thatbeing said,the Courtisnow prepared to issue an expedited nzling on Plaintiff's

pending expedited m otion.

                                     II.Discussion and A nalysis

       The dispute underlying Plaintiffsmotion to compel(DE 203)isstraightforward.Under
Fed.R.Civ.P.26(19(5)and S.D.Fla.L.R.26.1(e)(2)(D),litigantsmust,unlesseithertheyagree
orthe Courtordersotherwise,serve each otherw ith aprivilege 1og listing docum entsresponsive to

theopposingparty'sdiscoveryrequeststhatwerewithheldfrom production onthebasisofprivilege

Cdno laterthanfourteen (14)daysfollowingserviceof:(i)any interrogatol'yresponseordocument
productionfrom whichsomeinfonnation ordocumentsarewithheld...;or(ii)theresponsetothe
requestforproduction ifa11responsivedoctlmentsarebeing withheldg.j''Neitherparty did that
here.N eitherparty tim ely com plied w ith the rulesand law applicable to privilege logs.

       A ccording to D efendantCheckpoint,PlaintiffA ll-Tag served itsprivilege 1og onD efendant

at10:25p.m.onSeptember18,2019,theverylastdayofdiscovery.(DE 274,p.3).Defendant,for
itspart,did notserve itsprivilege 1og on PlaintiffuntilOctober4,2019 16 days afterthe close of

discoveryandseveralhoursafterPlaintifffileditsmotiontocompel.(DE 274,p.1).




                                                 2
       N ow ,Plaintiff, despite having served its own privilege 1og late at night on the close of

discovery,seeks an Ordertinding D efendanthasw aived itsrightto assertprivilege by filing a late

privilege log and com pelling D efendantto produce al1docum ents w ithheld on privilege grounds.

D efendant,of course,opposesPlaintiff'sm otion,arguing thatthe m otion is essentially m ootnow

thatithasserved itsprivilege 1og and,further,thatPlaintiff'sow n dilatory conductin producing its

privilegelogattheverylastmomentoffsetsanypotentialprejudiceto Plaintifffrom Defendant's
untim ely served privilegelog.

       Plaintiffarguesin itsmotion (whichwasfiled ashorttimebeforeDefendantproducedits
privilegelog)thatDefendant'sStfailuretoproduceaprivilegelog,oneweekfrom thedeadlinefor
SllmmaryJudgmentmotions,isunfairandprejudicialtogplaintiffsjabilitytodraf'tEresponsestoj,
and defend''againstDefendant'santicipated motion forsummaryjudgmentandpendingmotion
forjudgmenton thepleadingsgDE 207J.Plaintiffalso accusesDefendantoftrying to çlsuppress
evidence''by failing to tim ely produce docum ents and engaging in çddeliberate''delay through

(çmonthsofexpensivedelaytacticsg.l''(DE 259,p.5j.
       A tthislate date in this case,the Coul'tis unpersuaded by Plaintiff'sargllm ents.The sim ple

truthisthatneitherpartytothiscasecompliedwithS.D.Fla.L.R.26.1(e)(2)(D)OrFed.R.Civ.P.
26(b)(5).Bothpartiesservedtheirrespectiveprivilegelogson eachotherwellafter14daysfrom
the datethey each w ithheld production.The Cotlrtbelievesboth partiesdid thisin an effortto obtain

somesol4ofstrategicadvantage.Plaintiffmay,in fact,asitclaims,beprejudicedbyDefendant's
untim ely privilege 1og as discovery has closed in this case and Plaintiff no longer has tim e to

challenge D efendant's assertions of privilege.But this claimed prejudice applies equally to

Plaintiff s untim ely disclosure of its privilege lbg and D efendant's concom itant inability to

challenge Plaintiff's assertions of privilege as to w ithheld docum ents. The parties have only

themselvestoblameforwhateverprejudicetheymaysufferasaresultoftheirconduct.



                                                3
       Becauseboth sides,in an apparenteffortatgnm esm anship,w aited tmtilthevery lastm inute

to tileprivilege logs,they have putthe Courtin an tmtenablepositidn.Thatisbecause the Court

sim ply calm otpossibly orderan in cam era review ofthenllm erousdocllm entslisted on D efendant's

lengthy privilege log,carefully review those docum ents,determ ine whetherD efendant's claim s of

privilege are proper,and enteran appropriate O rderby tom orrow ,O ctober 11,2019,the deadline

forfiling substantive m otions.

       The parties'course ofconductin thislitigation w as to m utually notproduce privilege logs

unti1the very end of discovery and then belatedly raise the issue w ith the Court.lH ad the parties

insisted upon the tim ely filing ofprivilege logsm onths ago and raised any alleged deficienciesin

them m onths ago by properand tim ely m otion- the Courtcould have heard from the parties and

conducted an in cam era review in a proper and orderly m anner.The Courthas done thatin m any

cases.But,because of both parties'dilatory conduct,such a caref'ulin cam era review process is

now im possible.

       ThisleavestheCourtwithtwooptions:(1)deem both parties'privilegelogstmtimelyand
orderthem both to producea11documentstheyhavewithheld asprivilegedor(2)takenof'urther
action as to either party's privilege log atthis late date due to the parties'm utual dilatory and

uncooperative conduct.

       Between them ,the parties to this case have violated their ow n agreem ents,this Court's

orders,and,now ,tllis District'sLocalRulesand the FederalR ulesofCivilProcedure.See D E 275

(finding Plaintiff violated the Court'sJtme 7,201
                                               l
                                                 9,Order rDE 167J);263 (same);259,p.3
(describing how both Plaintiffand Defendantviolated S.D.Fla.L..R.26.1(e)(2)(D)).The Court
w ill not now , at the eleventh hotm perm it this case to be delayed further by a lengthy, tim e

consum ing exparte privilege 1og and docum entreview process.


1Plaintiffraisestheissueh
                        ofDefendant'snoncomplianceinitspendingmotionEDE2591andDefendantraisedtheissue
ofPlaintiT snoncomplianceinitsResponseEDE2741.


                                                 4
       Both partiesclearly violated S.D.Fla.L.R.26.1(e)(2)(D)and Fed.R.Civ.P.26(b)(5).
Im posing Plaintiff srequested rem edy w ould unfairly absolve itof its own untim ely disclosure of

itsprivilege1og and disproportionately harm Defendant.SeeSt.LouisCondominium Assoc.,Inc.v.

RockhillIns.Co.,No.18-cv-21365,2019 W L 2013023,at*3(S.D.Fla.M ar.11,2019)(denying
m otion forsanctionsw here1% 0th partiesare atfaultforthe discovery issuesin thiscase and neither

hascompliedwiththeFederalorLocalRu1es'').
       Further,the Courtistroubledby the lack ofcooperation exhibitedby counselin thiscase.

ço iscovery is designed as a cooperative,self-executing m echanism,nota death-by-a-thousand-

paper-cutsexercise.''feaksv.TargetCorp.,No.cv-414-106,2015W L 4092450,at*5,n.5(S.D.
Ga.July6,2015).Counselshouldbelaudedforzealouslyand ablyrepresentingtheirclients.But
their conduct in this case has taken on a contentiousness that is w holly unnecessary and has

consumed a significantamountofthe Court'sresources.ThiscontentiousnessStdetractgs)f'
                                                                                   rom
otherissuesin the case which requiretheparties'and the court'sattention.N otonly that,butneither

partycomesoutsmellinglikearose.''BrowninpFerrisIndus.ofIl1.,lnc.v.TerMaat,13F.supp.zd
756,778(N.D.111.July29,1998),rev'dinpartonothergroundsby,195F.3d953(7th Cir.1999).
                                          111.C onclusion

       Based on the foregoing,itishereby O R DER ED thatPlaintiffA ll-Tag'sExpedited M otion

toCompelDocumentsW ithheld asPrivileged andNotDisclosed on aPrivilegeLog (DE 259)is
D EN IED .

       The parties are once again rem inded thatsubstantive m otions are due tom onow ,O ctober

11,2019,and thattrialis scheduled forthe tw o-w eek period begilm ing January 6,2020.D iscovery

is closed.
     D O E and O R DER ED in cham bers at W estPalm Beach,Palm Beach Cotmty,Florida,

this /Pd
       vy
        -ofOctober,2019.
                                                             %


                                                 W ILLIAM M ATTHE          N
                                                 United StatesM agistra Judge




                                        6
